Appellant calls attention to the fact that we failed to discuss his Bill of Exception No. 2, by which he insists that he objected to certain testimony of the girl relative to her relations with the appellant. The bill of exception is of such an indefinite nature as to present nothing for review, because it does not show that appellant made any objection to the testimony and does not state any grounds of objection urged thereto by the appellant. Fisher v. State, 108 Tex.Crim. R.,1 S.W.2d 301; Elizondo v. State, 130 Tex.Crim. R.,94 S.W.2d 457.
We have again examined the record in the light of appellant's contention that we erred in holding the facts sufficient to support the conviction. We remain convinced of the correctness of the conclusion reached originally — especially in view of the holding in the case of Fletcher v. State, 179 S.W. 879,77 Tex. Crim. 541, cited in our original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.